Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-19-2004

Cella v. Villanova Univ
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-1749




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Cella v. Villanova Univ" (2004). 2004 Decisions. Paper 217.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/217


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                   NOT PRECEDENTIAL
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No: 03-1749


                                ROBERT J. CELLA, JR.,

                                             Appellant

                                             v.

                       VILLANOVA UNIVERSITY; ARAMARK



                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                                (D.C. No. 01-cv-07181)
                              Chief Judge: James T. Giles




                                 Argued on May 24, 2004

                BEFORE: ROTH and STAPLETON, Circuit Judges, and
                       SCHWARZER,* Senior District Judge

                            (Opinion Filed : October 19, 2004)

Jeanne M. Cella, Esquire (Argued)
Black & Associates
327 West Front Street
P.O. Box 168
Media, PA 19063
             Counsel for Appellant


       *
       The Honorable William W Schwarzer, Senior United States District Judge for the
Northern District of California, sitting by designation.
Neil J. Hamburg, Esquire (Argued)
JuHwon Lee, Esquire
Michael E. Sacks, Esquire
Hamburg & Golden
1601 Market Street, Suite 3310
Philadelphia, PA 19103

Hope A. Comisky, Esquire (Argued)
Pepper Hamilton
18 th & Arch Streets
3000 Two Logan Square
Philadelphia, PA 19103

              Counsel for Appellees
                                             _




                                        OPINION

ROTH, Circuit Judge:

       In this appeal, Robert Cella claims that he suffered discrimination and a hostile

work environment because of a physical impairment to his right elbow, diagnosed as

lateral epicondylitis, or more colloquially, “tennis elbow.” After being fired from his

custodial job, he sued his alleged employers, Villanova University and Aramark Facilities

Services, Inc., under the Americans with Disabilities Act (ADA) and the Pennsylvania

Human Relations Act (PHRA). The District Court granted summary judgment in favor of

defendants, finding that Cella had failed to prove that his impairment substantially limited

one of his major life activities and that he had failed to present evidence showing

Aramark to be his employer. On March, 14, 2003, Cella filed the present appeal.

       We exercise plenary review over an order granting summary judgment. Detz v.

                                             2
Greiner Indus., Inc., 346 F.3d 109, 115 (3d Cir. 2003). Summary judgment is only

granted if “there is no genuine issue as to any material fact [such] that the moving party is

entitled to judgment as a matter of law.” F.R.C.P. 56(c). We must draw all factual

inferences and resolve all doubts in favor of the non-moving party. See United States v.

Diebold, Inc., 369 U.S. 654, 655 (1962). We have jurisdiction in this case pursuant to 28

U.S.C. §1291.

       Because we write only for the parties and the facts are familiar to them, we will

not repeat the facts here.

       To be covered under the ADA (or PHRA ** ), Cella had to show that he was a

“qualified individual with a disability” as defined by the Act. 42 U.S.C. §12111(8). The

Act defines a “disability” as “a physical or mental impairment that substantially limits one

or more of the major life activities of such individual.” Id. § 12102(2). There is no

question in this case that Cella’s elbow problems qualify as a physical impairment. *** The

only question for us, then, is whether his elbow problems “substantially” limited one of

his “major life activities.”


       **
        As the District Court recognized, claims under the PHRA are generally subject to
the same analysis as claims under the ADA. See Salley v. Circuit City Stores, Inc., 160
F.3d 977, 979 n.1 (3d Cir. 1998) (noting that “Pennsylvania courts generally interpret the
PHRA in accord with its federal counterparts, among them the ADA,” and that without
objection by the parties, one analysis under the ADA suffices). Neither party contests this
point.
       ***
           Although Cella is currently undergoing treatment for a mental impairment as
well, he did not claim this as the basis of his discrimination before the District Court;
thus, it is only the physical impairment that we are considering.

                                              3
       The District Court held, and we agree, that Cella has failed to prove that his

impairment substantially limited a major life activity. Major life activities include “those

activities that are of central importance to daily life.” Toyota Motor Mfg. Ky., Inc. v.

Williams, 534 U.S. 184, 197 (2002). This inquiry is directed not at an employee’s ability

to perform a specific job but rather entails a review of many activities, such as “household

chores, bathing, and brushing one’s teeth.” Id. at 201-02. Furthermore, the limitation

must be substantial; we do not consider “impairments that interfere in only a minor way.”

Id. at 197. For example, in Toyota Motor Mfg., 534 U.S. at 202, the fact that the claimant

avoided sweeping her house, stopped dancing, occasionally needed help dressing, and had

to reduce the amount of time she spent playing with her children, gardening, or driving

was not enough to establish as a matter of law that she was covered under the ADA.

       Cella’s doctors put him on restriction from lifting over ten pounds for a period of

time, but we have previously held that this kind of limitation alone does not establish that

the impairment substantially limits a major life activity. See Marinelli v. City of Eerie,

216 F.3d 354, 364 (3d Cir. 2000). Furthermore, Cella had the burden to show that the

impairment’s impact was “permanent or long-term.” Toyota Motor Mfg., 534 U.S. at 198

(citing 29 C.F.R. §§ 1630.2(j)(2)(ii)-(iii)(2001)).

       Cella did not submit sufficient evidence to demonstrate that his impairment

substantially limited major life functions at the time during which he was employed by

Villanova. As the District Judge noted, Cella could perform major life functions, albeit



                                              4
with some pain. He never put forth evidence to establish that his injury would be

permanent or long term, and there is nothing in the record to indicate that his injury

substantially limited any major life functions during the time that he was employed by

Villanova.

       For the foregoing reasons, we will affirm the judgment of the District Court in

favor of defendants.




                                              5